DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (Claim 17 in line 4) recites the phrase “can be” (line 3) that renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “can be” are required part of the claimed invention or optional limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha et al. (hereinafter Ha) in view of Lee et al. (US 2019/0165076, hereinafter Lee) and Shishido et al. (US 2017/0213851, hereinafter Shishido).
With respect to Claim 1, Ha teaches a display device (bendable display apparatus including bending the active area) (Ha, Figs. 1A-1B, 3A-3B, ¶0007-¶0010, ¶0054-¶0075, ¶0082-¶0090), comprising:
       a bending region (bending the active area) (Ha, Figs. 1A-1B, 3A-3B, ¶0007, ¶0051, ¶0059, ¶0061, ¶0082), wherein the bending region comprises a first display unit (including the first light emitting element 142B/152B/160B and the film transistor 120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0065-¶0069) and a second display unit (including a contact portion 129 and the second light emitting element 141B/151B/160), and the bending region is a region of the display region;
        wherein the first display unit comprises:
        a first pixel drive unit (the thin film transistor 120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0069-¶0073) and a first light-emitting component (the first light emitting element 142B/152B/160B) (Ha, Figs. 1A-1B, 3A-3B, ¶0065, ¶0067) arranged corresponding to the first pixel drive unit (120B), and the first pixel drive unit comprises a first drive transistor (120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0069-¶0070, ¶0073) configured to drive the first light-emitting component to emit light; and
       wherein the second display unit at least comprises:
       a second pixel drive unit (a contact portion 129) (Ha, Figs. 1A-1B, 3A-3B, ¶0071, ¶0073) a second light-emitting component (the second light emitting element 141B/151B/160) (Ha, Figs. 1A-1B, 3A-3B, ¶0066, ¶0071) arranged corresponding to the second pixel drive unit (129); and the first drive transistor (120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0073-¶0074) is further configured to drive the second light-emitting component (141B/151B/160) to emit light (the same voltage from the source electrode 123B of the thin film transistor 120B is applied to the first anode 142B  and the second anode 141B).

Regarding (1), Lee teaches a foldable display device (Lee, Figs. 1-3, 7-8, ¶0002-¶0009, ¶0030-¶0039, ¶0047-¶0048, ¶0052-¶0060, ¶0108-¶0131) including a bending area (FDA) (Lee, Figs. 1, 3, 7-8, ¶0034-¶0036) within a portion of the display area (DA) and a gate driving circuit that is prevented from being damaged in a case of repeated folding of the bending area, wherein a display panel comprising the bending region (FDA) that is a region of the display panel (DA) can be bent at different angles (e.g., folded to have a predetermined inclined angle) (Lee, Figs. 1, 3,  ¶0036) along a direction of a folding axis, wherein the display panel comprises: a first scan signal line (e.g., a first gate line GL in the bending area FDA connected to the gate driving circuit 30 through a link LL, as shown in Fig. 7) (Lee, Figs. 1, 3, 7, ¶0034-¶0036, ¶0039, ¶0053, ¶108-¶0113) arranged only in a first region of the bending region (FDA), wherein only in the bending region (FDA), the first scan signal line (e.g., the first gate line GL) is electrically connected to the light-emitting component (e.g., pixel P in the bending area including an organic light emitting diode (OLED)); and a second scan signal line (e.g., a second gate line GL in the bending area FDA connected to the gate driving circuit 30 through a link LL, as shown in Fig. 7) only arranged in the first region of the bending region, wherein only in the bending region (FDA), the second scan signal line (e.g., the second gate line GL) is electrically connected to the light-emitting component (e.g., OLED in the pixel P of the bending area FDA).

Regarding (2), Shishido teaches a display panel (Shishido, Figs. 1A, 3, 13A-13B, ¶0005-¶0006, ¶0009-¶0010, ¶0085-¶0090, ¶0102-¶0104, ¶0145-¶0147) having high resolution, high display quality and reliability, wherein a plurality of gate lines, a plurality of data lines, and a plurality of pixels (21a) including subpixels (RGB) are arranged in matrix, each sub-pixel includes light-emitting component (e.g., display element 60) and a pixel circuit (e.g., 41) (Shishido, Figs. 1A, 3, 13A-13B, ¶0103); specifically, a first gate line (e.g., 51a) (Shishido, Figs. 13A-13B, ¶0145, ¶0147) is arranged in a first region (e.g., at the first blue subpixel B including pixel circuit/electrode 31a) where the first display unit (e.g., blue subpixel B) is located, wherein the first gate line (e.g., 51a) is electrically connected to the first light-emitting component (e.g., blue subpixel B of the pixel 21a) and the second light-emitting component (e.g., red subpixel R of the pixel 21a), and is configured to provide a first gate signal to the first pixel drive unit (e.g., blue subpixel B including pixel circuit/electrode 31a) and the second pixel drive unit (e.g., red subpixel R including pixel circuit/electrode 33a); and a second gate line (e.g., 51b) arranged in the first region (e.g., at the first blue subpixel B including pixel circuit/electrode 31a), electrically connected to the first light-emitting component (e.g., blue subpixel B of the pixel 21a), and is configured to provide a second gate signal to the first pixel drive unit (e.g., blue subpixel B), wherein two gate lines (e.g., 51a and 51b) are connected to corresponding subpixel (e.g., blue subpixel B) in every row of pixels (Shishido, Figs. 13A-13B, ¶0145, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Ha/Lee by forming a display panel comprising a plurality of gate lines, a plurality of data lines, and a plurality of subpixels (RGB) arranged in matrix as taught by Shishido, wherein the plurality of gate lines and the plurality of subpixels are arranged in the bending area as taught by Lee to have a display panel, wherein the display panel comprises: a first scan signal line arranged in a first region where the first display unit is located, wherein the first scan signal line is electrically connected to the first light-emitting component and the second light-emitting component, and configured to provide a first scan signal to the first pixel drive unit and the second pixel drive unit; and a second scan signal line arranged in the first region, electrically connected to the first light-emitting component, and configured to provide a second scan signal to the first pixel drive unit in order to provide improved display panel having high resolution, high display quality, high aperture ratio and reliability (Shishido, ¶0005-¶0006, ¶0009-¶0010, ¶0079-¶0082, ¶0090, ¶0142-¶0147).
Regarding Claim 2, Ha in view of Lee and Shishido discloses the display panel according to claim 1. Further, Ha discloses  the display panel, wherein the first drive transistor (120B) generates and provides a drive current to the first light-emitting component (142B/152B/160B) (Ha, Figs. 1A-1B, 3A-3B, ¶0065, ¶0067, ¶0069, ¶0073-¶0075) and the second light- emitting component (141B/151B/160), so that the first light-emitting component and the second light-emitting component emit light; and the first light-emitting component and the second light-emitting component emit light having a same color, but does not specifically disclose that the first light-emitting component and the second light-emitting component have a same light-emission brightness. However, Ha teaches that the same voltage from the source electrode (123B) of the thin film transistor (120B) is applied to the first anode (142B) of the first light-emitting component and the second anode (141B) the second light-emitting component (Ha, Figs. 1A-1B, 3A-3B, ¶0073, ¶0074); providing two light emitting areas in a sub-pixel area is advantageous in terms of driving and design of an organic light emitting element; specifically, one light emitting area serves as a backup light emitting area even when the other light emitting area fails to operate due to the bending stress.
.
Claims 3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076) and Shishido (US 2017/0213851) as applied to claim 2, and further in view of Gu et al. (US 2016/0181337, hereinafter Gu).
Regarding Claim 3, Ha in view of Lee and Shishido discloses the display panel according to claim 2. Further, Ha does not specifically disclose the display panel, wherein the first light-emitting component is controlled by a first light-emitting control signal; the second light-emitting component is controlled by a second light-emitting control signal; and the first light-emitting control signal and the second light-emitting control signal are different pulse signals. However, Gu teaches the pixel units (PX1/PX2) (Gu, Figs. 1-2, ¶0005, ¶0011, ¶0026, ¶0028-¶0040, ¶0052) comprising the first light-emitting component (e.g., OLED (R)) is controlled by a first light-emitting control signal (e.g., EL1); the second light-emitting component (e.g., OLED (B)) is controlled by a second light-emitting control signal (e.g., EL2); and the first light-emitting control signal and the second light-emitting control signal are different pulse signals (light-emitting control transistors ME_1 and ME_2 are of different channel types and controlled by the first light-emitting control signal and the second light-emitting control signal to complimentarily perform switching operations) (Gu, Figs. 1-2, ¶0039, ¶0040, ¶0052) to provide display device with reduced color separation phenomena problem, and achieving higher resolution through complimentarily color driving in the organic light emitting display that is driven   temporally separated manner.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido by providing the first light-emitting control signal and the second light-emitting control signal to the first light-emitting control transistor and 
Regarding Claim 5, Ha in view of Lee and Shishido discloses the display panel according to claim 1. Further, Ha does not specifically disclose the display panel, wherein the first pixel drive unit comprises a first light-emitting control transistor, wherein a gate electrode of the first light- emitting control transistor is connected to a signal terminal providing the first light-emitting control signal; a drain electrode of the first light-emitting control transistor is connected to an anode of the first light-emitting component; and a source electrode of the first light-emitting control transistor is connected to a drain electrode of the first drive transistor; and the second pixel drive unit comprises a second light-emitting control transistor, wherein a gate electrode of the second light-emitting control transistor is connected to a signal terminal providing the second light-emitting control signal; and a drain electrode of the second light- emitting control transistor is connected to an anode of the second light-emitting component; and a source electrode of the second light-emitting control transistor is connected to the drain electrode of the first drive transistor.
However, Gu teaches that the first pixel drive unit comprises a first light-emitting control transistor (ME_1), wherein a gate electrode of the first light- emitting control transistor (ME_1) (Gu, Figs. 1-2, ¶0038, ¶0039) is connected to a signal terminal providing the first light-emitting control signal (EL1); an electrode of the first light-emitting control transistor is connected to the first light-emitting component (OLED(R)); and another electrode of the first light-emitting control transistor (ME_1) is connected to an electrode of the first drive transistor (MD_1); the first light emitting control transistor (ME_1) prevents driving current from flowing to the first organic light emitting diode (OLED(R)) according to the first light emitting control signal EL1; and a second light-emitting control transistor (ME_2) (Gu, Figs. 1-2, ¶0040), wherein a gate electrode of the second light-emitting control transistor (ME_2) is connected to a signal terminal providing the second light-emitting control signal (EL2); and an electrode of the second light- 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido by forming the first light-emitting control transistor and the second light-emitting control transistor which are both connected to a first source/drain electrode of the first driving transistor as taught by Gu to have the display panel, wherein the first pixel drive unit comprises a first light-emitting control transistor, wherein a gate electrode of the first light- emitting control transistor is connected to a signal terminal providing the first light-emitting control signal; a drain electrode of the first light-emitting control transistor is connected to an anode of the first light-emitting component; and a source electrode of the first light-emitting control transistor is connected to a drain electrode of the first drive transistor; and the second pixel drive unit comprises a second light-emitting control transistor, wherein a gate electrode of the second light-emitting control transistor is connected to a signal terminal providing the second light-emitting control signal; and a drain electrode of the second light- emitting control transistor is connected to an anode of the second light-emitting component; and a source electrode of the second light-emitting control transistor is connected to the drain electrode of the first drive transistor in order to provide a display device with reduced color separation phenomena problem, and higher resolution through complimentarily color driving in the organic light emitting display (Gu, ¶0026, ¶0039, ¶0040, ¶0052).
Regarding Claim 18, Ha in view of Lee, Shishido, and Gu discloses the display panel according to claim 3. Further, Ha does not specifically disclose the display panel, wherein the second light-emitting control signal is a low level signal when the first light-emitting control signal is a high level signal. However, Gu teaches the pixel units (PX1/PX2) (Gu, Figs. 1-2, ¶0005, ¶0011, ¶0026, ¶0028-¶0040, ¶0052) comprising the first light-emitting component (e.g., OLED (R)) is controlled by a first light-emitting control signal (e.g., E1j); the second light-emitting component (e.g., OLED (B)) is controlled by a second light-emitting control signal (e.g., E2j), wherein the second light-emitting control signal (e.g., E2j) (Gu, Fig. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido/Gu by forming the first light-emitting control transistor and the second light-emitting control transistor which are both connected to a first source/drain electrode of the first driving transistor to control driving current as taught by Gu to have the display panel, wherein the second light-emitting control signal is a low level signal when the first light-emitting control signal is a high level signal in order to provide a display device with higher resolution through complimentarily color driving in the organic light emitting display (Gu, ¶0012, ¶0026, ¶0039, ¶0040, ¶0052).
Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076), Shishido (US 2017/0213851), and Gu (US 2016/0181337) as applied to claim 5, and further in view of Wu et al. (US 2018/0261160, hereinafter Wu).
Regarding Claim 6, Ha in view of Lee, Shishido, and Gu discloses the display panel according to claim 5. Further, Ha does not specifically disclose the display panel, wherein the first pixel drive unit comprises a first anode reset transistor controlled by the first scan signal; and the second pixel drive unit comprises a second anode reset transistor controlled by the first scan signal. However, Wu teaches a display panel (Wu, Figs. 1-2, 12, ¶0004-¶0006, ¶0055-¶0065, ¶0072, ¶0128-¶0132), wherein the pixel circuit (100) simultaneously controls the first and second light-emitting elements (e.g., OLED1 and OLED2) to reduce the area occupied by the pixel circuit and improve resolution of the display panel, specifically, the first pixel drive unit comprises a first reset transistor (e.g., T6) (Wu, Figs. 1-2, ¶0056-¶0059) controlled by a first control signal (Sn-1) and is connected to a first end of the first OLED1 through the first initializing transistor (T7); and the second pixel drive unit comprises a second reset transistor (e.g., T13) controlled by the first control signal (Sn-1) and is connected to a first end of the second OLED2 through the second initializing transistor (T19).
 the first pixel drive unit comprises a first anode reset transistor controlled by the first scan signal; and the second pixel drive unit comprises a second anode reset transistor controlled by the first scan signal in order to provide improved display panel wherein the pixel circuit simultaneously controls the first and second light-emitting elements to reduce the area occupied by the pixel circuit and improve resolution of the display panel (Wu, ¶0001, ¶0055, ¶0065, ¶0066).
Regarding Claim 7, Ha in view of Lee, Shishido, Gu, and Wu discloses the display panel according to claim 6. Further, Ha does not specifically disclose the display panel, wherein a gate electrode of the first anode reset transistor is connected to a signal terminal providing the first scan signal; a source electrode of the first anode reset transistor is connected to a signal terminal providing a reset signal; and a drain electrode of the first anode reset transistor is connected to the anode of the first light-emitting component; and    a gate electrode of the second anode reset transistor is connected to the signal terminal providing the first scan signal; a source electrode of the second anode reset transistor is connected to the signal terminal providing the reset signal; and a drain electrode of the second anode reset transistor is connected to the anode of the second light-emitting component. However, Wu teaches the pixel circuit (100), wherein a gate electrode of the first reset transistor (T6) (Wu, Figs. 1-2, ¶0057, ¶0059) is connected to a signal terminal providing the first control signal (Sn-1); a source electrode of the first reset transistor (T6) is connected to a signal terminal providing a reset signal (Vx) (Wu, Figs. 1-2, ¶0056); and a drain electrode of the first reset transistor (T6) is connected to the node (N1) which is connected to the first end of the first light-emitting component (OLED1); and    a gate electrode of the second reset transistor (T13) is connected to the signal terminal providing the first control signal (Sn-1); a drain electrode of the second reset transistor (T13) is connected to the signal terminal providing the reset signal (Vx); and a source electrode of the second reset transistor (T13) is connected to the node (N2) which is connected to the first end of the second light-emitting component (OLED2).
 a gate electrode of the first anode reset transistor is connected to a signal terminal providing the first scan signal; a source electrode of the first anode reset transistor is connected to a signal terminal providing a reset signal; and a drain electrode of the first anode reset transistor is connected to the anode of the first light-emitting component; and    a gate electrode of the second anode reset transistor is connected to the signal terminal providing the first scan signal; a source electrode of the second anode reset transistor is connected to the signal terminal providing the reset signal; and a drain electrode of the second anode reset transistor is connected to the anode of the second light-emitting component in order to provide improved display panel wherein the pixel circuit simultaneously controls the first and second light-emitting elements to reduce the area occupied by the pixel circuit and improve resolution of the display panel (Wu, ¶0001, ¶0055, ¶0065, ¶0066).
Regarding Claim 9, Ha in view of Lee, Shishido, and Gu discloses the display panel according to claim 5. Further, Ha does not specifically disclose the display panel, wherein the first pixel drive unit further comprises a first gate reset transistor, wherein a gate electrode of the first gate reset transistor is connected to a signal terminal providing the first scan signal; a source electrode of the first gate reset transistor is connected to a signal terminal providing a reset signal; and a drain electrode of the first gate reset transistor is connected to a gate electrode of the first drive transistor.
However, Wu teaches the pixel circuit (100) comprising a first gate reset transistor (T6) (Wu, Figs. 1-2, ¶0057-¶0059), wherein a gate electrode of the first gate reset transistor is connected to a signal terminal providing a first control signal (Sn-1); a source electrode of the first gate reset transistor (T6) is connected to a signal terminal providing a reset signal (Vx) (Wu, Figs. 1-2, ¶0056); and a drain electrode of the first gate reset transistor (T6) is connected to a node (N1) connected to the gate electrode of the first drive transistor (T4).

Regarding Claim 10, Ha in view of Lee, Shishido, and Gu discloses the display panel according to claim 5. Further, Ha does not specifically disclose the display panel, wherein the first pixel drive unit further comprises a first data writing transistor, wherein a gate electrode of the first data writing transistor is connected to a signal terminal providing a second scan signal; a source electrode of the first data writing transistor is connected to a signal terminal providing a data voltage signal; and a drain electrode of the first data writing transistor is connected to a source electrode of the first drive transistor. However, Wu teaches the pixel circuit (100) comprising a first data writing transistor (T1) (Wu, Figs. 1-2, ¶0057-¶0059), wherein a gate electrode of the first data writing transistor (T1) is connected to a signal terminal providing a second scan signal (Sn); a source electrode of the first data writing transistor (T1) is connected to a signal terminal providing a data voltage signal (DATA1); and a drain electrode of the first data writing transistor is connected to a source electrode of the first drive transistor (T4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido/Gu by forming the pixel circuit as taught by Wu, wherein a first data writing transistor is connected to a second scan signal as a first data writing transistor of Wu connected to a second control signal to have the display panel, wherein the first pixel drive unit further comprises a first data writing transistor, wherein a gate electrode of the first data writing transistor is connected to a signal terminal providing a second scan signal; a source electrode of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076), Shishido (US 2017/0213851), and Gu (US 2016/0181337) as applied to claim 5, and further in view of Wu (US 2018/0261160) and Chung (US 2018/0182284).
Regarding Claim 8, Ha in view of Lee, Shishido, and Gu discloses the display panel according to claim 5. Further, Ha does not specifically disclose the display panel, wherein the first pixel drive unit comprises a first storage capacitor comprising a first electrode plate and a second electrode plate, wherein the first electrode plate is connected to a signal terminal providing a first constant voltage; and the second electrode plate is connected to a gate electrode of the first drive transistor; and the second pixel drive unit comprises a second storage capacitor comprising a third electrode plate and a fourth electrode plate, the third electrode plate is connected to the signal terminal providing the first constant voltage, and the fourth electrode plate is connected to the source electrode of the second light-emitting control transistor.
However, Wu teaches the pixel circuit (100), wherein the first pixel drive unit comprises a first storage capacitor (C1) (Wu, Figs. 1-2, ¶0057, ¶0059) comprising a first end and a second end, wherein the first end of the first storage capacitor (C1) is connected to a signal terminal providing a first constant voltage (ELVDD); and the second end is connected to a gate electrode of the first drive transistor (T4) through the first node (N1); and the second pixel drive unit comprises a second storage capacitor (C2) comprising a third end and a fourth end, the third end is connected to the signal terminal providing the first constant voltage (ELVDD) and the fourth end is connected to the second node (N2) which is connected to the source electrode of the second light-emitting control transistor (T18).
Further, Chung teaches a pixel structure (Chung, Figs. 4a-4d, ¶0003-¶0005, ¶0076-¶0100) having a reduced footprint of the driving circuit, wherein the first and second light emitting elements having different driving requirements are coupled are coupled to a common driving unit and a storage 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido /Gu by forming the pixel circuit comprising the first and second storage capacitors as taught by Wu which are connected to the first and second light emitting elements respectively, wherein each the first and second storage capacitors comprises first and second  electrode plates as taught by Chung to have the display panel, wherein the first pixel drive unit comprises a first storage capacitor comprising a first electrode plate and a second electrode plate, wherein the first electrode plate is connected to a signal terminal providing a first constant voltage; and the second electrode plate is connected to a gate electrode of the first drive transistor; and the second pixel drive unit comprises a second storage capacitor comprising a third electrode plate and a fourth electrode plate, the third electrode plate is connected to the signal terminal providing the first constant voltage, and the fourth electrode plate is connected to the source electrode of the second light-emitting control transistor in order to provide improved display panel wherein the pixel circuit simultaneously controls the first and second light-emitting elements to reduce the area occupied by the pixel circuit and improve resolution of the display panel; and wherein the first and second light emitting elements having different driving requirements are coupled are coupled to a common driving unit to reduce footprint of the driving circuit (Wu, ¶0001, ¶0055, ¶0065, ¶0066; Chung, ¶0003-¶0005).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076) and Shishido (US 2017/0213851) as applied to claim 1, and further in view of Guo (US Patent No. 9,293,092) and Yu et al. (US 2019/0377234, hereinafter Yu).
Regarding Claims 11 and 12, Ha in view of Lee and Shishido discloses the display panel according to claim 1. Further, Ha does not specifically disclose the display panel, wherein no first scan signal line is arranged in a second region where the second display unit is located; and the first scan signal line has a first width in a range 3 m-6m (as claimed in claim 11); wherein no second scan signal line is arranged in the second region where the second display unit is located; and the second scan signal line has a second width in a range 3 m-6m (as claimed in claim 12).
11G11B11) where the first display unit (e.g., R11G11B11 sub-pixels having positive/negative/positive polarities) is located, and no first scan signal line is arranged in a second region (under the second pixel unit including three adjacent sub-pixels, e.g., R21G21B21) where the second display unit is located; and the second scan signal line (e.g., G2) is arranged in a first region (under the first pixel unit including three adjacent sub-pixels, e.g., R11G11B11); and no second scan signal line is arranged in the second region (under the second pixel unit including three adjacent sub-pixels, e.g., R21G21B21) where the second display unit (e.g., R21G21B21) is located.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido by forming a display panel comprising a plurality of scan lines arranged at a specific region as taught by Guo to have the display panel, wherein no first scan signal line is arranged in a second region where the second display unit is located (as claimed in claim 11); wherein no second scan signal line is arranged in the second region where the second display unit is located (as claimed in claim 12) in order to provide connections between the scan lines and sub-pixels so as to reduce driving voltage required to turn on sub-pixels, and thus to obtain improved display panel having high quality, improved charging time, and reduced power consumption (Guo, Col. 1, lines 35-67; Col. 4, lines 7-23).
Further, Yu teaches a display panel (Yu, Figs. 7A-7C, 10-11, ¶0005, ¶0054, ¶0065-¶0066) having a plurality of gate lines (e.g., SL) having a width of about 5 microns, wherein the width of the gate lines is adjusted so as to reduce resistances of the gate lines and improve resistance-capacitance compensations for the gate lines in the irregular regions of the display panel.
The claimed range include the width disclosed by prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido/Guo by forming a plurality of scan m-6m (as claimed in claim 11); and the second scan signal line has a second width in a range 3 m-6m (as claimed in claim 12) in order to reduce resistances of the gate lines and to improve resistance-capacitance compensations for the gate lines in the irregular regions of the display panel (Yu, ¶0005, ¶0065-¶0066).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076) and Shishido (US 2017/0213851) as applied to claim 1, and further in view of Guo (US Patent No. 9,293,092). 
Regarding Claim 15, Ha in view of Lee and Shishido discloses the display panel according to claim 1. Further, Ha does not specifically disclose the display panel, wherein the first display unit is repeated in a first direction; the second display unit is repeated in the first direction; and the first display unit and the second display unit are alternately arranged in a second direction intersecting with the first direction. However, Guo teaches a display panel (Guo, Figs. 6, 8-9, Col. 1, lines 35-67; Col. 2, lines 1-67; Col. 4, lines 7-23; Cols. 7-11) comprising a plurality of sub-pixels (RGB) arranged in matrix, such that the first display unit (e.g., R11G11B11 sub-pixels having positive/negative/positive polarities) is repeated in a first direction; the second display unit (e.g., R21G21B21 sub-pixels having negative/positive/negative polarities) is repeated in the first direction; and the first display unit (e.g., R11G11B11 sub-pixels having positive/negative/positive polarities) and the second display unit (e.g., R21G21B21 sub-pixels having negative/positive/negative polarities) are alternately arranged in a second direction intersecting with the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido by forming a display panel comprising a plurality of sub-pixels (RGB) arranged in matrix as taught by Guo to have the display panel, wherein the first display unit is repeated in a first direction; the second display unit is repeated in the first direction; and the first display unit and the second display unit are alternately arranged in a second direction intersecting with the first direction in order to provide arrangement of sub-pixels and connections between the scan lines and sub-pixels so as to reduce driving voltage required to turn on sub-pixels, and thus to .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076) and Shishido (US 2017/0213851) as applied to claim 1, and further in view of Yeo (US2018/0182838).
Regarding Claim 16, Ha in view of Lee and Shishido discloses the display panel according to claim 1. Further, Ha does not specifically disclose the display panel, wherein the display panel comprises a flexible substrate, the display panel is a flexible and bendable display panel, and has a radius of curvature ranging from 0.3mm to 1.0mm. However, Yeo teaches a flexible display device (Yeo, Figs. 2, 3A, ¶0007-¶0010, ¶0028-¶0040, ¶0007) having improved reliability, wherein the flexible display device comprises a bendable display device which bends in horizontal, vertical or diagonal directions, and includes a second display area (e.g., 102) in the bent portion and efficient conductive line layout to tolerate the bending stress, and the display panel has a radius of curvature ranging from about 0.1mm to about 1.0mm (Yeo, Figs. 2, 3A, 4, ¶0046, ¶0047).
The claimed range lies inside the range disclosed by prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido by forming the flexible display device capable of bending as taught by Yeo to have the display panel, wherein the display panel comprises a flexible substrate, the display panel is a flexible and bendable display panel, and has a radius of curvature ranging from 0.3mm to 1.0mm in order to provide improved flexible bendable display device having efficient conductive line layout to tolerate the bending stress and enhance reliability (Yeo, ¶0007-¶0010, ¶0028, ¶0047).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Yang et al. (US 2019/0214435, hereinafter Yang), Lee (US 2019/0165076), and Shishido (US 2017/0213851).
With respect to Claim 17, Ha teaches a display device (bendable display apparatus including bending the active area) (Ha, Figs. 1A-1B, 3A-3B, ¶0007-¶0010, ¶0054-¶0075, ¶0082-¶0090) comprising:
                    a flexible substrate (110B/301A) Ha, Figs. 1A-1B, 3A-3B, ¶0064, ¶0082);
       a bending region (bending the active area) (Ha, Figs. 1A-1B, 3A-3B, ¶0007, ¶0051, ¶0059, ¶0061, ¶0082), wherein the bending region comprises a first display unit (including the first light emitting element 142B/152B/160B and the film transistor 120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0065-¶0069) and a second display unit (including a contact portion 129 and the second light emitting element 141B/151B/160), and the bending region is a region of the display region;
        wherein the first display unit comprises:
        a first pixel drive unit (the thin film transistor 120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0069-¶0073) and a first light-emitting component (the first light emitting element 142B/152B/160B) (Ha, Figs. 1A-1B, 3A-3B, ¶0065, ¶0067) arranged corresponding to the first pixel drive unit (120B), and the first pixel drive unit comprises a first drive transistor (120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0069-¶0070, ¶0073) configured to drive the first light-emitting component to emit light; and
       wherein the second display unit at least comprises:
       a second pixel drive unit (a contact portion 129) (Ha, Figs. 1A-1B, 3A-3B, ¶0071, ¶0073) and a second light-emitting component (the second light emitting element 141B/151B/160) (Ha, Figs. 1A-1B, 3A-3B, ¶0066, ¶0071) arranged corresponding to the second pixel drive unit (129); and the first drive transistor (120B) (Ha, Figs. 1A-1B, 3A-3B, ¶0073-¶0074) is further configured to drive the second light-emitting component (141B/151B/160) to emit light (the same voltage from the source electrode 123B of the thin film transistor 120B is applied to the first anode 142B  and the second anode 141B).
Further, Ha does not specifically disclose (1) a display device comprising: a display panel; (2) the bending region that is a region of the display panel can be bent at different angles along a direction of a folding axis; wherein the display panel comprises: a first scan signal line arranged only in a first region of the bending region, wherein only in the bending region, the first scan signal line is electrically connected 
Regarding (1), Yang teaches a flexible display device (Yang, Fig. 1A, ¶0005-¶0013, ¶0080, ¶0201) having improved durability, wherein the flexible display device comprises a display panel layer having reduced thickness that enables the flexible display device to be bent with reduced potential for delamination of the adhesion members.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Ha by forming a flexible display device including a display panel layer having a reduced thickness and capable of bending as taught by Yang to have the display device comprising: a display panel in order to provide improved flexible bendable display device having improved durability and with reduced potential for delamination of the adhesion members (Yang, ¶0005, ¶0080, ¶0201).
Regarding (2), Lee teaches a foldable display device (Lee, Figs. 1-3, 7-8, ¶0002-¶0009, ¶0030-¶0039, ¶0047-¶0048, ¶0052-¶0060, ¶0108-¶0131) including a bending area (FDA) (Lee, Figs. 1, 3, 7-8, ¶0034-¶0036) within a portion of the display area (DA) and a gate driving circuit that is prevented from being damaged in a case of repeated folding of the bending area, wherein a display panel comprising the bending region (FDA) that is a region of the display panel (DA) can be bent at different angles (e.g., folded to have a predetermined inclined angle) (Lee, Figs. 1, 3,  ¶0036) along a direction of a folding axis, wherein the display panel comprises: a first scan signal line (e.g., a first gate line GL in the bending area FDA connected to the gate driving circuit 30 through a link LL, as shown in Fig. 7) (Lee, Figs. 1, 3, 7, ¶0034-¶0036, ¶0039, ¶0053, ¶108-¶0113) arranged only in a first region of the bending region (FDA), wherein only in the bending region (FDA), the first scan signal line (e.g., the first gate line GL) is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Ha/Yang by forming a foldable display panel comprising a bending area that is folded to have a predetermined inclined angle and including a plurality of pixels and a plurality of gate lines arranged only in the bending area as taught by Lee to have a display panel, wherein the bending region is a region of the display panel can be bent at different angles along a direction of a folding axis; wherein the display panel comprises: a first scan signal line arranged only in a first region of the bending region, wherein only in the bending region, the first scan signal line is electrically connected to the light-emitting component; and a second scan signal line only arranged in the first region of the bending region, wherein only in the bending region, the second scan signal line is electrically connected to the light-emitting component in order to provide improved foldable display panel including a gate driving circuit that is prevented from being damaged in a case of repeated folding of the bending area (Lee, ¶0002, ¶0007-¶0009, ¶0034-¶0036, ¶0053, ¶0129-¶0131).
Regarding (3), Shishido teaches a display panel (Shishido, Figs. 1A, 3, 13A-13B, ¶0005-¶0006, ¶0009-¶0010, ¶0085-¶0090, ¶0102-¶0104, ¶0145-¶0147) having high resolution, high display quality and reliability, wherein a plurality of gate lines, a plurality of data lines, and a plurality of pixels (21a) including subpixels (RGB) are arranged in matrix, each sub-pixel includes light-emitting component (e.g., display element 60) and a pixel circuit (e.g., 41) (Shishido, Figs. 1A, 3, 13A-13B, ¶0103); specifically, a first gate line (e.g., 51a) (Shishido, Figs. 13A-13B, ¶0145, ¶0147) is arranged in a first region (e.g., at the first blue subpixel B including pixel circuit/electrode 31a) where the first display unit (e.g., blue subpixel B) is located, wherein the first gate line (e.g., 51a) is electrically connected to the first light-emitting component (e.g., blue subpixel B of the pixel 21a) and the second light-emitting component (e.g., red subpixel R of the pixel 21a), and is configured to provide a first gate signal to the first pixel drive unit (e.g., blue subpixel 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Ha/Yang/Lee by forming a display panel comprising a plurality of gate lines, a plurality of data lines, and a plurality of subpixels (RGB) arranged in matrix as taught by Shishido, wherein the plurality of gate lines and the plurality of subpixels are arranged in the bending area as taught by Lee to have a display panel, wherein the display panel comprises: a first scan signal line arranged in a first region where the first display unit is located, wherein the first scan signal line is electrically connected to the first light-emitting component and the second light-emitting component, and configured to provide a first scan signal to the first pixel drive unit and the second pixel drive unit; and a second scan signal line arranged in the first region, electrically connected to the first light-emitting component, and configured to provide a second scan signal to the first pixel drive unit in order to provide improved display panel having high resolution, high display quality, high aperture ratio and reliability (Shishido, ¶0005-¶0006, ¶0009-¶0010, ¶0079-¶0082, ¶0090, ¶0142-¶0147).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076), Shishido (US 2017/0213851), Guo (US Patent No. 9,293,092), and Yu (US 2019/0377234) as applied to claim 12, and further in view of Rappoport et al. (US 2012/0218219, hereinafter Rappoport).
Regarding Claim 19, Ha in view of Lee, Shishido, Guo, and Yu discloses the display panel according to claim 12. Further, Ha does not specifically disclose the display panel, wherein the display panel further has a non-bending region, wherein a third scan line having a third a width is arranged in the non- bending region, and the third width is less than the first width. However, Rappoport teaches flexible 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido/Guo /Yu by forming the flexible display device including scan lines in the non-bending regions as gate lines of Rappoport which extend to the bending portions and having enlarged width in the bending portions as taught by Rappoport to have the display panel that further has a non-bending region, wherein a third scan line having a third a width is arranged in the non- bending region, and the third width is less than the first width in order to provide improved flexible display device having improved reliability wherein the conductive traces are not cracked or damaged in the bending portions (Rappoport, ¶0005, ¶0008, ¶0042, ¶0043).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358992 to Ha in view of Lee (US 2019/0165076), Shishido (US 2017/0213851), Guo (US Patent No. 9,293,092), and Yu (US 2019/0377234) as applied to claim 12, and further in view of Kwon et al. (US 2015/0123137, hereinafter Kwon).
Regarding Claim 19, Ha in view of Lee, Shishido, Guo and Yu discloses the display panel according to claim 12. Further, Ha does not specifically disclose the display panel, wherein the display panel further has a non-bending region, wherein a third scan line having a third a width is arranged in the non- bending region, and the third width is less than the first width. However, Kwon teaches flexible display device (Kwon, Figs. 1, 2F, 3, ¶0005-¶0012, ¶0065-¶0066) which is bent and comprising emitting area in the bending region, wherein width of the gate lines (e.g., 235F) is increased in the regions of the flexible display device having higher bend stress to prevent disconnection of the gate lines by a crack.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display pane of Ha/Lee/Shishido/Guo/Yu by forming the flexible display 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891